Citation Nr: 1809726	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-13 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for erectile dysfunction (ED) secondary to a prostate cancer, status-post radical prostatectomy with residuals.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969 in the United States Marine Corp.  The Veteran participated in combat during the Vietnam War and was awarded a National Defense Service Medal, Vietnam Campaign Medal with Device, Vietnam Service Medal with Fleet Marine Force Combat Insignia, a Bronze Star with Combat "V," Strike/Flight Air Medal with one star, a Combat Action Ribbon, and a U.S. Navy Air Crewman Certificate.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran was notified of this rating decision in September 2013.  Current jurisdiction of the claim lies with the RO in Waco, Texas.  

By way of procedural background, the Veteran also has applied for service connection for posttraumatic stress disorder (PTSD).  The RO denied service connection for PTSD.  The Veteran submitted a timely notice of disagreement and perfected the appeal for service connection of PTSD by a VA Form 9.  Subsequently, the RO granted service connection for PTSD in a July 2017 rating decision and rated it as 30 percent disabling.  As a grant of service connection for the PTSD is a full grant of the benefit sought, the issue is no longer in appellate status.  Thus, this issue of service connection for PTSD is not before the Board and will not be addressed at this time.  

The Veteran did not request a hearing before the Board with regard to his appeal for a compensable and separate rating for ED in his April 2014 substantive appeal, via a VA Form 9. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks an initial rating of 20 percent for the service-connected ED.  He contends he has an internal deformity of the penis because a nerve was cut during the robotic radical prostatectomy.  

The Veteran was provided a VA compensation examination in June 2013 with regard to the severity of the erectile dysfunction.  The Veteran reported that his private urologist told him a nerve was cut during the robotic radical prostatectomy, and further, that the cut nerve is the cause of the ED.  The examination report indicates the Veteran requested that the rectal and genital examination not be performed and that the Veteran reported no penile deformity or abnormality.  This finding is clearly internally inconsistent with the Veteran's reports of an internal deformity consisting of a cut nerve affecting the penis. 

The Veteran disputes that he refused a rectal and genital examination during the June 2013 VA examination.  See statement, via a Form 9, in April 2014.  The Veteran told the examiner several times that he did not mind being examined because, due to the prostate cancer, he had been examined frequently and he was accustomed to the examinations.  The Veteran contends that because he was asked multiple times if he was sure he did not mind a rectal and genital examination, he believed the examiner did not want to perform the examination.  Thus after the Veteran specifically confirmed with the examiner that lack of a rectal and genital examination would not negatively affect his claim, he signed a Waiver Option Form declining a rectal and genital examination.  Significantly, the examiner did not address the Veteran's specific contentions that there is an internal deformity of the penis, despite the Veteran's report he had a cut nerve.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Williams v. McDonald, 2015 U.S. App. Vet. Claims LEXIS 95 (finding VA's duty to assist had not been satisfied when VA had obtained an examination, which noted that the appellant's penis was normal, but failed to include testing for an internal deformity.)  Also of potential significance is this Veteran is a retired physician's assistant.  An additional examination for the service-connected prostate cancer was afforded to the Veteran in September 2012, but it also did not address the Veteran's specific contention of an internal deformity consisting of a cut nerve.  

The Board finds an additional VA examination is warranted to adequately address the Veteran's contentions.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and severity of the Veteran's erectile dysfunction and to conduct an examination of the penis, to include both an external and internal examination.  The examiner must review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

After examining the Veteran and reviewing the claims file, the examiner is requested to address the following: 

(a).  Indicate whether there is a loss of erectile power due to the ED.  

(b).  Identify any external deformities of the penis due to ED.  

(c).  Identify any internal deformities of the penis due to ED.
  
** Specific attention is called to the Veteran's         contention that the robotic radical prostatectomy caused an internal deformity of his penis, specifically a cut nerve.

The examiner should provide an explanation for each conclusion reached.  

2.  Thereafter, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with an SSOC and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




